ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_06_FR.txt. 903




      OPINION INDIVIDUELLE DE M. LE JUGE ABRAHAM



   Accord avec la partie de l’arrêt qui concerne les divers aspects du différend
autres que la souveraineté sur les trois îles — Désaccord sur ce dernier aspect —
Principale difficulté de l’affaire : tracer la ligne entre les questions qui relèvent
de la phase préliminaire et celles qui ne doivent être tranchées qu’après les
débats au fond — Caractère inhabituel, à cet égard, des dispositions du pacte de
Bogotá — Date à laquelle il convient de se placer pour apprécier si les condi-
tions de l’article VI du pacte sont remplies — Question de savoir si un traité
entaché de nullité peut être regardé comme en vigueur au sens de l’article VI —
Question de la validité du traité de 1928 soulevant des difficultés que la Cour
n’était pas à même d’aborder avec tous les éléments nécessaires au stade pré-
liminaire — Première exception ne présentant pas, dans cette mesure, un ca-
ractère exclusivement préliminaire — Caractère exclusif du pacte de Bogotá
pour le règlement judiciaire des différends entre les Etats parties au pacte —
Impossibilité d’affirmer qu’il ne subsiste plus de différend entre les Parties sur
la question de souveraineté sur les trois îles sans dénaturer la notion de
différend — Nécessité d’éviter la confusion entre le fond et la compétence.

   1. Dans cette affaire, le demandeur — le Nicaragua — a invoqué deux
titres de juridiction dont chacun, à l’en croire, suffirait à établir la com-
pétence de la Cour : l’article XXXI du pacte de Bogotá et les déclarations
facultatives faites par les deux Parties sur la base de l’article 36 du Statut
de la Cour permanente de Justice internationale. Le défendeur — la
Colombie — a contesté l’une et l’autre des deux bases de compétence
invoquées et demandé à la Cour de se déclarer incompétente.
   2. La Cour a examiné cette exception d’incompétence, d’abord en tant
qu’elle visait à combattre l’invocation de l’article XXXI du pacte de
Bogotá (c’est ce qu’elle a appelé par commodité la « première exception
préliminaire »), puis en tant qu’elle contestait l’invocation des déclara-
tions facultatives (ce qu’elle a appelé la « seconde exception prélimi-
naire »). Pour chacune des deux exceptions (ou branches de l’exception)
ainsi définies, la Cour a procédé à son examen en distinguant, comme elle
le devait, entre les différents objets (ou « aspects », comme les qualifie
l’arrêt) du différend. Il est évident, en effet, que lorsqu’elle est saisie d’une
demande portant simultanément sur plusieurs objets la Cour peut très
bien être compétente pour statuer sur certains d’entre eux seulement. Il
en résulte qu’en pareil cas, lorsqu’elle est appelée à se prononcer sur une
exception préliminaire d’incompétence, elle ne saurait se livrer à un exa-
men global, mais doit rechercher si l’exception est fondée (et, corréla-
tivement, si sa compétence est établie) pour chacun des objets (ou
« aspects ») de la demande.
   3. Cette démarche a conduit la Cour, à bon droit selon moi, à distin-

75

904     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


guer dans les revendications du Nicaragua trois « aspects » susceptibles de
faire l’objet d’un traitement distinct au regard de la question de compé-
tence : la souveraineté sur les trois îles nommément désignées à l’article
premier du traité de 1928 conclu entre les deux Parties (San Andrés, Pro-
videncia et Santa Catalina) ; la souveraineté sur les autres formations
maritimes en litige ; enfin, la délimitation maritime suivant une ligne
médiane entre les côtes des deux Etats.
   En ce qui concerne la « première exception d’incompétence », la Cour a
conclu que l’article XXXI du pacte de Bogotá lui donnait un titre de
compétence pour connaître des deuxième et troisième aspects ainsi dis-
tingués — et que, dans cette mesure, l’exception devait être rejetée ; mais
que, en revanche, cette disposition, combinée avec les autres dispositions
pertinentes du pacte de Bogotá, ne lui permettait pas de connaître de la
revendication du Nicaragua relative aux « trois îles » — et que, dans cette
mesure, l’exception devait être accueillie.
   En ce qui concerne la « seconde exception d’incompétence », la Cour a
conclu, d’une part, que les déclarations facultatives ne lui fournissaient
pas non plus une base de compétence pour connaître de la question de la
souveraineté sur les « trois îles », d’autre part, et fort logiquement, qu’elle
n’avait pas besoin d’examiner cette exception en ce qui concerne les
autres aspects du différend, dès lors qu’elle avait précédemment conclu
que, pour ceux-ci, elle tirait de l’article XXXI du pacte du Bogotá un titre
de compétence se suffisant à lui-même.
   4. Je suis d’accord tant avec le dispositif qu’avec les motifs essentiels
de l’arrêt pour ce qui concerne les aspects du différend autres que la sou-
veraineté sur les « trois îles » : la Cour est compétente pour en connaître
sur la base du pacte de Bogotá, et elle n’avait pas besoin, dès lors, de
s’interroger sur l’existence d’un autre titre de compétence qu’auraient pu
lui fournir, le cas échéant, les déclarations facultatives.
   En revanche, je suis au regret d’avoir à me séparer nettement de l’arrêt
pour ce qui est du traitement qu’il applique à la revendication du Nica-
ragua relative à la souveraineté sur les « trois îles ». En effet, j’ai voté
contre le point 1 a) du dispositif qui retient à cet égard l’exception
d’incompétence, car je pense que la Cour aurait dû déclarer que l’excep-
tion ne possédait pas, dans les circonstances de l’affaire, un caractère
exclusivement préliminaire — pour autant qu’elle concernait cet aspect
du différend. Et, si je partage la conclusion selon laquelle la Cour n’a pas
compétence pour connaître de la même question sur la base des déclara-
tions facultatives (j’ai voté en faveur du point 2 a) du dispositif), c’est
pour des raisons tout à fait différentes de celles qui sont exprimées dans
l’arrêt, lesquelles me paraissent juridiquement inconsistantes.
   5. Avant d’entrer quelque peu dans le détail des raisons qui sont les
miennes, je voudrais caractériser en quelques mots la principale difficulté
à laquelle la Cour s’est trouvée confrontée dans cette affaire (à ce stade de
la procédure), et qu’elle n’est pas bien parvenue, selon moi, à résoudre. Il
s’agit de la difficulté consistant à tracer la ligne de partage entre les ques-
tions qui relèvent purement des exceptions préliminaires, que la Cour peut

76

905     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


et doit trancher dès le stade préliminaire de la procédure, et celles qui tou-
chent au fond, que la Cour doit réserver pour ne les trancher que plus
tard, après que les parties auront pu plaider complètement leur cause.
   6. Certes, cette difficulté n’est ni nouvelle ni inhabituelle. Nous savons
bien que les questions de compétence, les questions de recevabilité et les
questions de fond ne sont pas des catégories séparées de façon hermé-
tique, et que pour statuer sur une exception d’incompétence ou d’irreceva-
bilité il est parfois nécessaire d’« effleurer » le fond du litige, comme l’a
reconnu la Cour permanente de Justice internationale dès 1925 (Certains
intérêts allemands en Haute-Silésie polonaise, compétence, arrêt no 6,
1925, C.P.J.I., série A no 6, p. 15). La Cour ne peut pas se dérober à la
nécessité dans laquelle elle se trouve parfois d’aborder des points de fond
dont peuvent dépendre sa compétence ou la recevabilité de la requête,
mais, en même temps, elle doit se garder de juger le fond du différend dans
l’arrêt par lequel elle est censée répondre à des exceptions d’incompétence
ou d’irrecevabilité, la procédure au fond étant suspendue. C’est bien pour-
quoi l’article 79, paragraphe 9, du Règlement n’enferme pas la Cour dans
le choix binaire d’accueillir ou de rejeter l’exception qui lui est présentée
par le défendeur, mais lui permet aussi de déclarer que l’exception ne pré-
sente pas un caractère exclusivement préliminaire, ce qui signifie qu’il ne
pourra en être décidé qu’après les débats au fond. De ces dispositions, la
Cour avait fait en général, jusqu’à présent, une application caractérisée par
le doigté et le discernement.
   7. Il n’en va pas ainsi dans la présente affaire. Cela est dû d’abord, à
mon sens, au fait que la Cour s’est trouvée en présence de dispositions
assez inhabituelles, qui ont exercé sur elle un fâcheux effet d’entraînement
auquel elle n’a pas su résister.
   Je veux parler des dispositions combinées des articles VI et XXXIV du
pacte de Bogotá. L’article VI dispose que les procédures de règlement
judiciaire, que le pacte vise à favoriser, ne pourront pas s’appliquer,
notamment, « aux questions déjà réglées au moyen d’une entente entre les
parties », pas plus qu’à « celles régies par des accords ou traités en vigueur
à la date de signature du présent pacte ». Et l’article XXXIV précise que,
si l’on se trouve dans un cas visé à l’article VI, la Cour internationale de
Justice devra se déclarer « incompétente pour juger le différend ».
   8. En quoi ces dispositions sont-elles inhabituelles ? Non pas, certes, en
ce qu’elles expriment la volonté des Etats qui ont négocié le pacte de ne
pas permettre que des procédures judiciaires soient utilisées pour cher-
cher à remettre en cause des situations réglées par des traités en vigueur.
Quel Etat accepterait que les droits qu’il tient d’un traité dûment appli-
cable soient contestés à la faveur d’une procédure judiciaire ? Et quel juge
international accepterait d’être sollicité en vue de faire échec au principe
pacta sunt servanda ? Que l’on sache, les procédures de règlement judi-
ciaire sont destinées à permettre aux traités ou accords en vigueur entre
les parties de produire leurs pleins effets (dans la mesure où le différend
se situe dans le champ d’application de tels traités ou accords), et non
à empêcher leur mise en œuvre.

77

906     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


   L’originalité des dispositions précitées ne se trouve donc pas dans le
refus qu’elles expriment, et qui irait même sans dire, d’une remise en
cause des traités conclus entre les Etats parties au pacte — pour autant
qu’ils soient valides, point sur lequel je reviendrai plus loin. Elle réside
exactement dans le fait suivant : la circonstance que les dispositions d’un
traité en vigueur fassent obstacle aux prétentions qu’un Etat soumet à
la Cour constitue pour celle-ci une cause d’incompétence, selon l’ar-
ticle XXXIV du pacte, alors que dans le régime général une telle cir-
constance justifierait le rejet au fond desdites prétentions.
   Autrement dit, le système particulier du pacte transforme en une ques-
tion de compétence ce qui, dans le régime général (par exemple, lorsque la
Cour est saisie sur la seule base des déclarations facultatives), serait une
pure question de fond, celle de savoir si la revendication d’un Etat à
l’égard d’un autre est conforme ou contraire aux dispositions convention-
nelles applicables dans leurs relations mutuelles.
   9. Ici, par exemple, la question de savoir si le traité de 1928 attribue à
la Colombie la souveraineté sur les îles et autres formations maritimes
revendiquées par le Nicaragua, de même que celle de savoir si ledit traité
règle la délimitation maritime, comme le prétend la Colombie, selon une
ligne de partage différente de celle que réclame le Nicaragua, seraient
traitées, ordinairement, comme des questions de fond, et certainement
pas comme des questions ayant trait à la compétence de la Cour. Mais,
vues à travers le prisme du pacte de Bogotá, elles deviennent (aussi) des
questions de compétence, puisqu’elles touchent au point de savoir si la
demande du Nicaragua porte sur des matières qui ont été « réglées » ou
qui sont « régies » par des traités en vigueur. La confusion entre le fond et
la compétence devient ainsi, dans une certaine mesure, inévitable.
   10. La Cour n’aurait cependant pas dû y succomber autant qu’elle l’a
fait. Certes, elle devait appliquer les dispositions pertinentes du pacte de
Bogotá, au moment où elle examinait l’exception d’incompétence du
défendeur visant à contester l’existence du titre de juridiction que le
demandeur prétendait fonder sur ledit pacte. Mais il lui appartenait aussi
de veiller au respect des principes fondamentaux qui gouvernent sa pro-
cédure, tels qu’ils se déduisent de son Statut et de son Règlement,
d’autant plus que le pacte de Bogotá renvoie lui-même au Statut de la
Cour (comme le relève à bon droit l’arrêt, par. 59). Au nombre de ces
principes fondamentaux figure la distinction entre ce qui doit relever de
l’examen préliminaire de la compétence et de la recevabilité, et ce qui ne
peut être décidé qu’à l’issue des débats au fond.
   11. Nul doute que la tâche de la Cour n’était pas facile, puisqu’elle
consistait à trouver le juste équilibre, la meilleure conciliation possible,
entre les dispositions spéciales du pacte de Bogotá et les principes essen-
tiels qui gouvernent sa procédure, alors que les unes et les autres ne
paraissent pas, pour dire le moins, immédiatement en harmonie.
   Comment la Cour s’est-elle acquittée de sa tâche ? D’une manière qui,
selon moi, n’est pas satisfaisante. A plusieurs reprises, l’arrêt tranche,
sans nécessité aucune, des questions de fond que la Cour aurait été plus

78

907       DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


avisée de réserver pour la suite de la procédure. Elle n’a donc pas fait de
son mieux pour maintenir, autant que possible, la séparation entre l’exa-
men de la compétence et le jugement du fond. La confusion atteint son
comble, selon moi, avec la réponse que donne la Cour à la seconde excep-
tion préliminaire, dans laquelle, alors que l’on ne se trouve plus dans le
cadre du pacte de Bogotá, elle s’appuie sur des motifs de fond pour décli-
ner sa compétence.
   Je vais reprendre à présent ces différents points, et quelques autres.


                    I. PREMIÈRE EXCEPTION PRÉLIMINAIRE

   12. Par sa première exception préliminaire (ou la première branche de
son exception préliminaire unique, mais cela importe peu), la Colombie a
contesté que le pacte de Bogotá fournisse à la Cour une base de compé-
tence en la présente affaire, au motif que les questions soulevées par le
Nicaragua dans sa demande ont toutes été réglées par le traité de 1928 et
le protocole de 1930 (ou plutôt, pour reprendre les termes exacts de l’ar-
ticle VI du pacte de Bogotá, que ces questions sont « régies » par lesdits
traité et protocole, mais je suis d’accord avec le paragraphe 39 de l’arrêt
lorsqu’il indique qu’aucune distinction n’est à faire pour les besoins de
l’espèce entre « régies » et « réglées »).
   13. L’article VI du pacte n’interdisant d’appliquer les procédures de
règlement judiciaire qu’aux questions régies (ou réglées) par « des accords
ou traités en vigueur à la date de la signature du présent pacte », la Cour
a eu à se demander, pour répondre à cette exception, si le traité de 1928
était « en vigueur » à la date qui est ainsi visée, soit le 30 avril 1948.
   Mais, à cet égard, la Cour n’avait pas les mêmes obligations selon que
l’on considère, d’une part, la partie de la demande relative aux trois îles
expressément mentionnées à l’article premier du traité de 1928 (San
Andrés, Providencia et Santa Catalina) et, d’autre part, les autres aspects
du différend — c’est-à-dire tout le reste.
   Je commencerai par les « autres aspects », bien que l’arrêt ne les traite
qu’après la question des trois îles, ce que je n’entends nullement critiquer,
l’ordre étant indifférent.

     A. Les aspects du différend autres que la souveraineté sur les trois
      îles : le reste de l’archipel de San Andrés, les cayes de Roncador,
                 Quitasueño et Serrana, la délimitation maritime
   14. En ce qui concerne ces divers aspects du différend, j’adhère pleine-
ment à la conclusion de l’arrêt selon laquelle aucun d’entre eux ne saurait
être regardé comme ayant été « réglé » ou « régi » par le traité de 1928,
contrairement à la thèse de la Colombie.
   15. Il en résulte une conséquence importante : à l’égard de ces aspects
du différend, il n’était pas nécessaire pour la Cour de se prononcer sur le
point de savoir si le traité de 1928 était « en vigueur » en 1948, ni, a for-

79

908      DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


tiori, s’il a été conclu dans des conditions propres à affecter sa validité.
En effet, pour que la compétence de la Cour soit écartée, en applica-
tion des articles VI et XXXIV combinés du pacte de Bogotá (en d’autres
termes, pour que la Cour accueille une exception d’incompétence fondée
sur ces dispositions), il faut que deux conditions soient cumulativement
remplies :
— que la question soumise à la Cour par l’Etat demandeur soit régie (ou
  réglée) par un traité liant les deux Parties ; et
— que ce traité ait été « en vigueur » à la date de signature du pacte, soit
  1948.
   Si la première de ces deux conditions n’est pas remplie, et elle ne l’est
pas pour tous les aspects du différend autres que la souveraineté sur les
trois îles susmentionnées, il n’est pas nécessaire de rechercher si la seconde
condition est remplie. Bien que l’arrêt examine le « point de savoir si le
traité de 1928 était en vigueur en 1948 » — et qu’il y réponde par l’affir-
mative — avant de passer à l’examen des différentes demandes du Nica-
ragua, aussi bien celle relative à la souveraineté sur les « trois îles » que les
autres, il est manifeste que, pour ces dernières, la réponse donnée à la
question précitée est sans aucun effet, puisque l’arrêt explique ensuite
qu’en ce qui les concerne rien n’est réglé par le traité.
   J’approuve donc la conclusion de la Cour en ce qui concerne les
« autres aspects » du différend, alors même que je considère, comme je
l’expliquerai plus loin, que la Cour n’aurait pas dû se prononcer dès
maintenant sur la question de savoir si le traité de 1928 était « en
vigueur ».
   16. Il y a cependant un point qui n’est pas tout à fait évident.
   Ce point est abordé au début de l’examen de la première exception pré-
liminaire (par. 45-52), et il concerne à la vérité l’ensemble des questions
débattues dans le cadre de la première exception, aussi bien la compé-
tence de la Cour pour connaître de la question des « trois îles » que sa
compétence pour connaître des « autres aspects » du différend. Il s’agit de
la question de savoir si la première exception de la Colombie présentait
un caractère exclusivement préliminaire, et si, par suite, il devait y être
répondu complètement dès le stade actuel de la procédure.
   17. A mes yeux, la réponse n’était pas évidente, même pour les aspects
du différend autres que la souveraineté sur les « trois îles » (en ce qui
concerne ce dernier aspect, je reviendrai un peu plus loin sur la question).
   En effet, en déclarant que le traité de 1928 n’a réglé aucune des ques-
tions dont il s’agit (le reste de l’archipel, les trois cayes, la délimitation
maritime), la Cour se prononce sur des points qui non seulement ne sont
pas étrangers au fond de l’affaire, mais qui se trouvent même, au moins
pour partie, au cœur des arguments que les Parties s’apprêtent vraisem-
blablement à présenter à la Cour dans les débats sur le fond. Par exemple,
en ce qui concerne la délimitation maritime, une partie substantielle de la
thèse de la Colombie sur le fond est tirée du traité de 1928 et du protocole
de 1930 dans l’interprétation (que je suis d’accord avec l’arrêt pour ne pas

80

909     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


trouver convaincante) qu’en donne la défenderesse. En écartant cette
interprétation, et en le faisant en termes catégoriques (par. 120), il est
clair que la Cour fait plus qu’« effleurer » — pour reprendre le terme
employé dans la jurisprudence classique — des questions de fond.
   18. Cela étant dit, je suis d’accord avec l’arrêt pour considérer qu’il ne
suffit pas que l’examen d’une exception d’incompétence place la Cour
dans la nécessité de prendre position sur certaines questions de fond pour
que, ipso facto, la Cour soit empêchée de statuer sur ladite exception dans
la phase préliminaire, et qu’elle soit tenue de « joindre l’exception au
fond » (selon l’ancienne rédaction du Règlement) ou d’en renvoyer l’exa-
men jusqu’à la décision suivant les débats sur le fond en déclarant qu’elle
ne possède pas un caractère « exclusivement préliminaire » (selon l’actuelle
formule). La jurisprudence de la Cour contredit nettement une approche
aussi restrictive de l’« exception préliminaire ».
   19. Il n’en reste pas moins que se posait à la Cour, une fois de plus, la
question de savoir ce qu’il faut entendre par une exception qui « n’a pas
dans les circonstances de l’espèce un caractère exclusivement prélimi-
naire », au sens de l’article 79, paragraphe 9, du Règlement.
   20. J’adhère, pour l’essentiel, à la formule qui figure au paragraphe 51
de l’arrêt, et qui distingue un principe et des exceptions.

   Le principe est qu’« une partie qui soulève des exceptions préliminaires
a droit à ce qu’il y soit répondu au stade préliminaire ». Ce n’est donc que
dans des circonstances particulières que la Cour doit renvoyer à plus tard
(après les débats au fond) l’examen d’une exception d’incompétence ou
d’irrecevabilité.
   L’arrêt identifie ensuite deux exceptions au principe sus-énoncé (à mon
avis, il est imprudent de présenter, comme le fait l’arrêt, ces deux excep-
tions comme limitatives, car on ne saurait exclure d’autres circonstances
particulières ; mais ce sont sans doute les plus importantes). La première
concerne le cas où la Cour ne dispose pas de tous les éléments nécessaires
pour se prononcer sur les questions soulevées, notamment parce qu’elle
n’aurait pas été suffisamment éclairée par le débat entre les parties au
cours de la phase préliminaire. En pareil cas, la sagesse commande de ne
pas trancher à la légère des questions qui ne pourront être envisagées
dans tous leurs aspects qu’après que les parties auront été à même de pré-
senter complètement leurs arguments sur le fond. La seconde exception
vise le cas où le fait de répondre à l’exception préliminaire équivaudrait à
trancher le différend (ou certains éléments du différend) au fond. Selon
moi, cette exception au principe s’impose plus encore lorsque la Cour
serait portée à rejeter l’exception préliminaire que lorsqu’elle serait tentée
de l’accueillir. Car, dans le premier cas, la Cour laisserait se poursuivre
une procédure dont l’issue serait en fait « préjugée » par les motifs de
l’arrêt préliminaire (même si, formellement, le dispositif de celui-ci se
borne à permettre à la Cour de procéder à l’examen du fond), de telle
sorte que la procédure subséquente serait privée de tout intérêt pra-
tique — si la Cour s’estime liée par les motifs de son arrêt sur l’excep-

81

910     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


tion — ou que la Cour s’exposerait au risque de se contredire — si elle ne
s’estime pas liée. Une telle situation serait, évidemment, hautement indé-
sirable.
   21. En appliquant ces critères — que je crois justes — à la première
exception préliminaire en tant qu’elle est relative aux aspects du différend
autres que la souveraineté sur les « trois îles », je pense que la Cour a eu
raison d’estimer qu’il n’existait en l’espèce aucune circonstance particu-
lière justifiant qu’elle ne statuât pas dès maintenant sur l’exception pour
la rejeter.
   Certes, la procédure se poursuivra sur le fond, alors que la Cour, dans
son arrêt préliminaire, a pris parti sur des arguments non dénués d’impor-
tance du point de vue de la démonstration que cherche à faire la Colom-
bie pour établir le bien-fondé de ses prétentions. Mais on ne peut pas dire
que la solution au fond est « prédéterminée » dans une mesure telle qu’il
ne reste presque plus rien, ou trop peu de choses, à débattre utilement par
la suite.
   Une fois que l’on a dit, par exemple, que la délimitation maritime ne
résulte pas directement du traité de 1928, il reste à déterminer les bases et
les modalités d’une telle délimitation, c’est-à-dire, tout de même, l’essen-
tiel du différend sur ce point. Et je ne crois pas non plus que l’on se
trouve dans l’autre cas : la Cour a été suffisamment éclairée par les débats
entre les Parties pour pouvoir affirmer avec des arguments solides que
tous ces aspects du différend ne sont pas réglés par le traité de 1928, et il
est peu probable que les débats qui vont suivre apportent, à cet égard, des
éléments de nature à infirmer l’appréciation de la Cour.
   22. Il reste une dernière question qui revêt à mes yeux une grande
importance, mais que l’arrêt s’abstient de trancher, selon moi à juste titre.
Il s’agit de la question de savoir si et dans quelle mesure les positions
qu’adopte la Cour sur des points de fond dans les motifs (mais non pas,
par construction, dans le dispositif) de son arrêt sur les exceptions préli-
minaires s’imposent aux parties lorsqu’elles viennent ensuite plaider sur le
fond, et s’imposent à la Cour elle-même dans son arrêt final.
   Il s’agit là d’une question fort délicate. A n’en pas douter, lorsque la
Cour prend parti sur des points de fond dans l’arrêt préliminaire, les posi-
tions qu’elle adopte ne sauraient rester sans incidence sur la manière dont
le fond pourra ultérieurement être débattu entre les parties. Cela ne signi-
fie pas pour autant qu’il soit forcément interdit aux parties de rouvrir (ou
de poursuivre) le débat sur ces points de fond, dans la dernière phase de
la procédure, et à la Cour de modifier ses appréciations y relatives si on
lui fournit de bonnes raisons à cette fin.
   La question est difficile. Ce n’est pas dans son arrêt sur la compétence
que la Cour doit la trancher, car ce n’est d’aucune utilité aux fins de la
décision sur les exceptions préliminaires. C’est dans l’arrêt sur le fond que
la Cour sera appelée le cas échéant — c’est-à-dire si une Partie plaide sur
un point de fond examiné dans l’arrêt préliminaire — à se prononcer sur
la portée de l’autorité qui s’attache à son arrêt antérieur. C’est pourquoi
je ne souhaite pas exprimer une opinion sur ce point dès maintenant.

82

911      DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


  B. La partie du différend relative à la souveraineté sur les trois îles :
              San Andrés, Providencia et Santa Catalina
   23. Pour cette partie du différend, il est clair que la question a été
« réglée », ou est « régie », par le traité de 1928. La Cour devait donc se
poser la question de savoir si ce traité était « en vigueur à la date de la
signature » du pacte de Bogotá, au sens de l’article VI du pacte. Répondre
à cette question supposait de régler deux questions préliminaires : premiè-
rement, à quelle(s) date(s) faut-il se placer pour apprécier la réalisation de
la condition posée à l’article VI ? Deuxièmement, un traité peut-il être
regardé comme « en vigueur » au sens de cette disposition si sa conclusion
a été entachée d’un vice de nature à affecter sa validité ? Si la réponse à
cette deuxième question était négative, la Cour avait alors à se demander
si elle devait prendre parti dès l’arrêt préliminaire sur les arguments du
Nicaragua relatifs à la nullité du traité.

1. A quelle(s) date(s) faut-il se placer ?
   24. Le paragraphe 73 de l’arrêt répond à cette question en relevant que
l’article VI mentionne la « date de la conclusion du pacte », et que cette
date est 1948. Le paragraphe 81 est plus explicite encore : il indique que
1948 est la « date à retenir aux fins de déterminer si les dispositions de
l’article VI de ce pacte, qui prévoient une exception à la compétence
dévolue à la Cour en vertu de son article XXXI, trouvent à s’appliquer ».
Cela permet ensuite à la Cour d’ajouter (par. 82, dernier alinéa) que
      « la question de savoir si le traité a pris fin en 1969 est sans perti-
      nence quant à sa compétence, étant donné que le point déterminant ...
      est celui de savoir si le traité de 1928 était en vigueur à la date de la
      signature dudit pacte, c’est-à-dire en 1948, et non en 1969 ».
   25. Cette motivation me paraît trop abrupte. Il me semble qu’une
interprétation raisonnable de l’article VI du pacte de Bogotá, quant à la
date pertinente, ne peut pas être absolument symétrique, et qu’il y a lieu
de distinguer deux cas.
   Si le traité dont se prévaut la partie qui invoque l’incompétence de la
Cour (le défendeur) n’était pas en vigueur en 1948, alors il convient, pour
cette seule raison, de rejeter l’exception ; peu importe que le traité en
cause ait été en vigueur à une date antérieure à 1948 (mais plus à cette
date), ou même qu’il ait été conclu postérieurement à 1948 — mais anté-
rieurement à l’introduction de l’instance devant la Cour. Cette dernière
circonstance aura certes une influence sur la solution du litige au fond,
mais elle ne fait pas obstacle à la compétence de la Cour.
   Si, au contraire, le traité était en vigueur en 1948 (et qu’il règle la ques-
tion qui fait l’objet du différend), il me semble que la Cour ne devrait se
déclarer incompétente que si ce traité était toujours en vigueur à la date
de l’introduction de l’instance. Dans ce cas, il n’y a pas une seule date qui
soit pertinente, mais deux. En effet, l’interprétation contraire — celle que
retient l’arrêt, et qui peut se réclamer d’une lecture littérale de l’ar-

83

912     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


ticle VI — aboutit à des conséquences déraisonnables, dont on ne peut pas
supposer qu’elles aient été voulues par les rédacteurs du pacte de Bogotá.
Cela signifierait que la Cour ne serait pas compétente pour connaître
d’un différend qui porterait sur une question réglée par un traité en
vigueur en 1948, alors même que ce traité aurait cessé d’être en vigueur
(par exemple, parce qu’il aurait été abrogé d’un commun accord entre les
parties) entre 1948 et la date de la saisine de la Cour. Il est vraiment dif-
ficile de penser que les Etats qui ont conclu le pacte de Bogotá, et qui ont
poursuivi le but de favoriser autant que possible le règlement judiciaire
des différends entre eux, aient pu vouloir une conséquence aussi étrange.
Aussi, selon moi, faut-il comprendre l’article VI comme faisant obstacle à
la compétence de la Cour dans le cas où la question en litige est régie par
un traité en vigueur en 1948 (cela est écrit), pourvu que ledit traité soit
toujours en vigueur à la date de l’introduction de l’instance (cela est sous-
entendu).
   26. Je n’adhère donc pas au raisonnement exposé au paragraphe 82 : je
pense que la Cour, pour répondre à la première exception préliminaire en
ce qui concerne les « trois îles » — ce dont elle aurait dû s’abstenir selon
moi, pour des raisons que j’exposerai au point 3 ci-après —, ne pouvait
pas se borner à rechercher si le traité de 1928 était en vigueur en 1948, en
déclarant inopérant l’argument du Nicaragua selon lequel le traité — à le
supposer valide — a pris fin en 1969.

   27. La Cour ne paraît d’ailleurs pas avoir été elle-même vraiment
convaincue par son interprétation, puisque au paragraphe 89 elle fait
exactement ce que, au paragraphe 82, elle a annoncé qu’elle ne ferait
pas : elle se prononce sur l’argument du Nicaragua relatif à la prétendue
extinction du traité de 1928 par suite de sa violation en 1969 par la
Colombie, l’écartant au motif que, même si cela était exact, « cela ne chan-
gerait rien à la souveraineté de la Colombie sur les [trois] îles » — c’est-
à-dire non seulement en 1948, date du pacte de Bogotá, mais aujourd’hui
encore. Mais, s’il était vrai que pour décider de la compétence de la Cour
il faut se placer exclusivement en 1948 et rechercher quelles questions
étaient réglées à cette date par des traités en vigueur, pourquoi la Cour
aurait-elle éprouvé le besoin d’ajouter l’affirmation, non dénuée d’impor-
tance, qui figure au paragraphe 89 ? Puisque je ne saurais expliquer cette
apparente contradiction par un manque de cohérence de la part de mes
collègues, je dois bien supposer que la Cour a voulu ici, tout simplement,
régler le fond du différend. Ce faisant, elle est sortie du rôle qui est le sien
à ce stade de la procédure.

2. Un traité privé de validité peut-il être regardé comme « en vigueur »
   en 1948 au sens de l’article VI du pacte ?
  28. Pour combattre l’exception de la Colombie tirée de l’article VI du
pacte, le Nicaragua a soutenu que le traité de 1928 ne pouvait être
regardé comme « en vigueur » en 1948, et ne pouvait avoir réglé aucune

84

913     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


question, dès lors qu’il avait été conclu dans des conditions de nature à le
rendre invalide.
   29. L’argument du Nicaragua, sur ce point, n’est opérant que si l’on
commence par admettre qu’un traité ne peut avoir été « en vigueur » au
sens de l’article VI que s’il n’est pas entaché de nullité ; autrement dit,
qu’il ne suffit pas qu’il ait été formellement en vigueur, c’est-à-dire
que, étant entré initialement en vigueur selon ses propres stipulations, il
n’ait fait l’objet, à la date pertinente (1948), d’aucune procédure d’abro-
gation, de dénonciation ou de suspension.
   30. La Cour ne traite pas expressément cette question. Mais l’arrêt la
résout implicitement, puisque, après avoir examiné l’argument du Nica-
ragua, il conclut (par. 81) que « le traité de 1928 était valide et en vigueur
à la date de la conclusion du pacte de Bogotá en 1948 ». En d’autres
termes, la Cour semble bien admettre qu’un traité ne saurait être en vi-
gueur au sens de l’article VI, à la date pertinente, s’il n’était pas, à la
même date, valide.
   31. J’approuve la position de la Cour sur l’interprétation de la notion
de « traité en vigueur », quoique je regrette qu’elle ne se soit pas expliquée
plus clairement sur ce point.
   Un traité n’est en vigueur qu’à partir du moment où il est apte à pro-
duire ses pleins effets juridiques à l’égard des parties (ou, réciproquement,
il ne produit ses pleins effets juridiques qu’à partir du moment de son
entrée en vigueur). Or, selon l’article 69, paragraphe 1, de la convention
de Vienne sur le droit des traités, qui exprime sans aucun doute le droit
coutumier, « [l]es dispositions d’un traité nul n’ont pas de force juri-
dique », d’où il résulte qu’un traité entaché de l’une des causes de nul-
lité définies par la convention de Vienne — pour autant qu’elle codifie la
coutume — ne saurait être regardé comme « en vigueur », dans le sens
ordinaire du terme.
   32. Peut-être la proposition qui précède pourrait-elle être nuancée
pour ce qui concerne les causes de nullité visées aux articles 46 à 50 de la
convention de Vienne, qui entraînent une nullité « relative », laquelle ne
peut être constatée que si elle a été invoquée par la partie qui y a intérêt
(la partie « victime »), selon la procédure décrite à l’article 65. A l’égard
de ces causes de nullité, on pourrait soutenir à la rigueur qu’un traité
entaché de l’une d’entre elles demeure en vigueur aussi longtemps, au
moins, que la partie qui pourrait le faire ne l’a pas invoquée (et
peut-être, d’ailleurs, ne l’invoquera-t-elle jamais). Mais même cette
proposition n’est pas évidente, car la nullité d’un traité, une fois consta-
tée (par exemple judiciairement), entraîne en principe, et quelle qu’en
soit la cause, des effets rétroactifs ab initio, sous réserve des tempéra-
ments prévus à l’article 69, paragraphe 2, de la convention de Vienne.

   33. En tout cas, il me paraît qu’on ne saurait regarder comme ayant
été à un quelconque moment « en vigueur » un traité entaché d’une nullité
absolue, ce que soutient le Nicaragua — à tort ou à raison, mais à tort
selon l’arrêt — au sujet du traité de 1928.

85

914     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


   Sans doute cette interprétation aurait-elle pu être écartée, ou contre-
dite, s’il y avait eu de sérieuses raisons de comprendre l’expression « trai-
tés en vigueur », dans le contexte particulier de l’article VI du pacte de
Bogotá, dans un sens différent. Mais la Cour n’en a pas trouvé. Il aurait
fallu pour cela pouvoir établir que l’intention des Etats ayant élaboré le
pacte avait été d’interdire à un Etat de contester, à l’occasion des procé-
dures de règlement judiciaire des différends, la validité de tout traité for-
mellement en vigueur en 1948. Une telle intention ne se présume pas. Elle
n’a pas été démontrée.
   34. Cela étant, la Cour, sur la base de l’interprétation qu’elle a retenue
de la notion de « traité en vigueur », s’est engagée dans l’examen de la
thèse du Nicaragua alléguant la nullité (ou l’invalidité, je ne fais guère la
différence) du traité de 1928. Cela l’a conduite, sans se prononcer direc-
tement sur les deux causes de nullité invoquées par le demandeur, à cons-
tater que le Nicaragua avait constamment reconnu la validité du traité en
question dans les cinquante années suivant sa conclusion, et qu’il était
donc à présent privé du droit d’invoquer la nullité du traité pour quelque
cause que ce soit (par. 77-80).
   Ce faisant, la Cour a pris parti sur un point de fond d’une grande com-
plexité ; je pense qu’elle aurait mieux fait de s’en abstenir à ce stade de la
procédure. Cela m’amène au point suivant.


3. La Cour devait-elle prendre parti sur la question de la validité du
   traité de 1928 dès le stade de la décision sur les exceptions
   préliminaires ?
   35. Nous en revenons aux critères permettant d’apprécier si une excep-
tion présente, ou non, un caractère exclusivement préliminaire.
   36. Au paragraphe 51 de l’arrêt, la Cour, après avoir énoncé les deux
cas dans lesquels elle doit s’abstenir de se prononcer immédiatement sur
une exception (elle ne disposerait pas de tous les éléments nécessaires, ou
bien cela équivaudrait à trancher le fond du différend), ajoute qu’elle « ne
se trouve en l’espèce dans aucune de ces deux situations ».
   Je crois au contraire que, en ce qui concerne la question de la validité
du traité et ses effets quant à la souveraineté sur les « trois îles », la Cour
se trouvait dans l’un et l’autre de ces deux cas.
   37. En premier lieu, il est manifeste que, en statuant comme elle l’a
fait, la Cour a réglé définitivement, et réglé au fond, le différend relatif
aux « trois îles ». Que nous dit l’arrêt — supposé ne se prononcer que sur
la compétence de la Cour ? Que le traité de 1928 a attribué à la Colombie
la souveraineté sur les trois îles nommément désignées à son article pre-
mier. Que le Nicaragua ne saurait à présent invoquer quelque cause de
nullité du traité, à supposer même qu’une telle cause pût être décelée à
l’origine, en raison de son comportement postérieur pendant une longue
période. Qu’enfin, même si le traité avait pris fin en 1969 comme le pré-
tend le Nicaragua, cela ne changerait rien à la permanence des effets juri-

86

915     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


diques de celles de ses dispositions qui attribuent à la Colombie la sou-
veraineté sur les « trois îles ». Et que, en conséquence, la Cour ne
s’occupera plus désormais de la partie du différend relative aux trois îles
en question.
   Que faut-il de plus pour considérer que « le fait de répondre à l’excep-
tion préliminaire équivau[t] à trancher le différend, ou certains de ses élé-
ments, au fond », selon la formule qui définit l’un des deux cas dans
lesquels, selon la Cour elle-même, elle devrait s’abstenir de statuer sur
l’exception ?
   38. Pour justifier son choix, la Cour relève, au paragraphe 51, que la
question de la validité du traité « ne constitu[e] pas l’objet du différend au
fond », et qu’« [i]l s’agit en fait d’une question préliminaire qu’elle doit
trancher afin de déterminer si elle a compétence » : ainsi, il n’y aurait,
dans les motifs qu’elle adopte, nul empiétement sur le fond du différend.
Il est difficile d’être convaincu par ces justifications. Il est exact, selon
moi, que la question de la validité du traité ne constitue pas l’objet même
du différend. Sur ce point, j’adhère au raisonnement de l’arrêt, et
j’approuve la première des deux propositions précitées. Mais pas la
seconde : il est tout à fait erroné de présenter la question de la validité du
traité comme étant seulement une question préliminaire à la détermina-
tion de la compétence de la Cour ; c’est aussi, et surtout, une question qui
commande la solution du différend au fond, dans l’argumentation du
Nicaragua. Et, en la tranchant, la Cour fait donc nécessairement plus que
de se prononcer sur sa compétence.
   39. A vrai dire, malgré les observations qui précèdent, j’aurais pu me
rallier à la démarche de la Cour sur ce point si la question de la validité
du traité de 1928 avait appelé une réponse simple, et que la solution se fût
imposée avec évidence.
   Après tout, comme je l’ai dit, c’est le pacte de Bogotá lui-même qui
crée une confusion, rendue dans une certaine mesure inévitable, entre le
fond et la compétence. Et j’ai aussi indiqué plus haut qu’il me semblait
moins critiquable que la Cour se prononce sur des points de fond en vue
de statuer sur une exception préliminaire lorsqu’elle accueille celle-ci, car
en pareil cas l’arrêt met un point final au procès (sur tout ou partie des
questions qui forment l’objet du différend).
   40. Mais il y a plus grave : pour trancher la question de la validité du
traité de 1928, la Cour a dû prendre parti sur des points de droit et de fait
d’une grande complexité, à propos desquels le débat entre les Parties ne
s’était pas encore suffisamment développé à ce stade, et sur lesquels, par
suite, elle « ne dispos[ait] pas de tous les éléments nécessaires ». Elle se
trouvait donc aussi dans l’autre des deux cas dans lesquels, selon sa
propre définition, elle devrait s’abstenir de décider sur l’exception.
   41. Pour rejeter l’argument du Nicaragua tiré de la nullité du traité de
1928, la Cour se livre d’abord à un exposé détaillé du comportement du
Nicaragua entre 1928 et 1980, date à laquelle il a pour la première fois
officiellement argué de la nullité du traité (par. 78 et 79).
   42. Elle en tire ensuite une conséquence de droit au paragraphe 80 : le

87

916     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


Nicaragua ne peut plus, dès lors, se prévaloir de l’invalidité du traité de
1928 pour affirmer qu’il n’était pas en vigueur en 1948. Cela lui permet
de conclure au paragraphe 81 que le traité « était valide et en vigueur »
en 1948.
   Il est clair que la Cour a entendu faire ici application de la règle selon
laquelle un Etat ne peut plus invoquer une cause de nullité d’un traité si,
après avoir eu connaissance de cette cause — et avoir été ainsi mis à
même de la dénoncer —, il doit, à raison de sa conduite subséquente, être
considéré comme ayant acquiescé à la validité du traité.
   43. Je n’aurais rien à objecter à une telle motivation si le Nicaragua
s’était borné à invoquer, en tant que cause de nullité du traité de 1928,
la prétendue méconnaissance, au moment de la conclusion du traité,
de ses propres règles constitutionnelles. La solution s’imposerait alors
clairement.
   44. Mais le Nicaragua a aussi invoqué la nullité qui résulterait, selon
lui, de la contrainte sous laquelle il se trouvait placé en 1928, du fait de
l’occupation d’une partie de son territoire par les forces armées des Etats-
Unis, et qui aurait altéré son libre arbitre.
   A cet égard, la motivation de l’arrêt soulève une difficulté majeure.

   45. En effet, selon la convention de Vienne, qui doit sans doute être
regardée comme exprimant sur ce point le droit coutumier actuel des trai-
tés, la règle qui fait obstacle à ce qu’un Etat invoque une cause de nullité
lorsque, par son comportement ultérieur, il a acquiescé à la validité du
traité ne s’applique pas dans le cas de la nullité absolue découlant de ce
que le traité a été conclu sous la contrainte résultant de la menace ou de
l’emploi de la force en violation des principes du droit international
incorporés, à présent, dans la Charte des Nations Unies. C’est ce qui se
déduit de la combinaison des articles 45 et 52 de la convention de Vienne.
La solution retenue par la Cour dans la présente affaire est donc incom-
patible avec le droit actuel des traités.
   46. Cela ne signifie pas pour autant que cette solution soit nécessaire-
ment erronée. Car, en l’espèce, ce ne sont ni la convention de Vienne ni le
droit coutumier actuel des traités qui s’appliquent, puisqu’il s’agit d’appré-
cier la validité d’un traité conclu en 1928 et appliqué sans contestation
jusqu’en 1980.
   On pourrait soutenir qu’en 1928 la contrainte résultant de la menace
ou de l’emploi de la force ne constituait pas une cause de nullité d’un
traité international. Même si l’on écarte la proposition précédente, on
pourrait aussi soutenir (avec plus de raison selon moi) que le droit cou-
tumier applicable à l’époque considérée ne donnait pas à ladite nullité un
caractère absolu, de telle sorte qu’elle pouvait être couverte par le com-
portement subséquent de l’Etat victime, ce qui ne serait plus le cas
aujourd’hui.
   47. Le problème, c’est que l’arrêt n’explique rien de tout cela, en
grande partie parce que ces points n’ont pas été vraiment débattus à ce
stade de la procédure. Le Nicaragua, qui a soulevé l’argument de la nul-

88

917     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


lité du traité, s’est réservé expressément d’y revenir pour le développer
dans les débats au fond, ce qui ne m’apparaît pas de sa part une démar-
che imprudente ou illégitime car, comme je l’ai dit plus haut, il est clair
que ce point touchait au moins autant au fond qu’à la compétence.
   48. Dès lors, il me semble que, par les motifs qu’elle a retenus, la Cour
est entrée de manière un peu légère dans une matière extrêmement déli-
cate et d’une grande importance, celle du droit international des traités,
qu’elle l’a fait sans donner d’explication suffisante sur le fondement de la
solution adoptée, et sans nécessité aucune, puisqu’il lui aurait été facile de
réserver ces questions pour la suite de la procédure.
   49. Je crains donc que sur ce point l’arrêt rendu, loin de clarifier le
droit applicable, ne contribue à jeter un peu de confusion : telle n’est pas
l’idée que je me fais de la mission de la Cour, et c’est pourquoi je ne m’y
suis pas associé.

                                    * * *

                   II. SECONDE EXCEPTION PRÉLIMINAIRE

   50. L’examen de la « seconde exception préliminaire » ne présentait
plus d’intérêt que pour la partie du différend concernant la souveraineté
sur les « trois îles ». Pour le reste du différend, en effet, la Cour s’étant
reconnue compétente sur la base du pacte de Bogotá, il ne lui était pas
utile de rechercher s’il pouvait exister une autre base de compétence — les
déclarations facultatives — qui eût été en tout état de cause superféta-
toire : c’est ce qu’exprime le paragraphe 132, en des termes que j’approuve
pleinement.
   51. Un argument aurait permis d’accueillir cette seconde exception
sans qu’il soit besoin de décider si les déclarations du Nicaragua et de
la Colombie continuaient à produire effet à la date d’introduction de
l’instance et si la réserve ratione temporis figurant dans la déclaration
colombienne s’appliquait en l’espèce : c’est l’argument tiré du caractère
exclusif du pacte de Bogotá comme base de compétence de la Cour pour
connaître de différends entre des Etats parties au pacte.
   Je considère pour ma part cet argument comme convaincant. L’arrêt
l’écarte pour les motifs qui figurent aux paragraphes 133 à 136, lesquels
me paraissent particulièrement faibles.
   52. Le paragraphe 133 se borne à constater que, dans son arrêt de
1988 sur l’affaire relative à des Actions armées frontalières et transfron-
talières (Nicaragua c. Honduras), compétence et recevabilité, la Cour
n’a pas écarté la thèse selon laquelle les déclarations facultatives de l’ar-
ticle 36 pourraient constituer une base de compétence distincte et suffisante
entre Etats parties au pacte. C’est parfaitement exact, et cela signifie que
la Colombie a eu tort de plaider le contraire, en sollicitant à l’excès le sens
de l’arrêt de 1988. Mais cela ne fournit aucun argument en faveur de la
thèse que la Cour, en 1988, n’a pas écartée. Elle ne l’a pas écartée, certes,

89

918     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


mais elle ne l’a pas davantage approuvée. On se trouve donc en présence
d’un point de droit à propos duquel la jurisprudence antérieure est
muette (puisqu’il a été réservé), et il faudrait par conséquent donner les
raisons pour lesquelles ce point devrait être tranché aujourd’hui dans un
sens plutôt que dans l’autre.
   53. C’est ce que ne fait pas l’arrêt. Car le paragraphe 134 n’en dit pas
plus, à cet égard, que le paragraphe 133. Il ne fait que reprendre, sous une
forme différente, l’idée selon laquelle l’arrêt de 1988 n’a pas tranché la
question dans le sens plaidé par la Colombie. On attend toujours les rai-
sons qui justifient que la question soit tranchée dans l’autre sens.
   54. Les trouve-t-on au paragraphe suivant (il serait temps, puisque
c’est le dernier précédant la conclusion) ?
   Pas vraiment : le paragraphe 135 se borne à citer le dictum, de caractère
général, de l’arrêt de la CPJI de 1939 dans l’affaire de la Compagnie
d’électricité de Sofia et de Bulgarie, affaire dans laquelle on chercherait
en vain un rapport avec les dispositions très particulières du pacte de
Bogotá. Ce dictum énonce que, lorsque des engagements multiples ont été
contractés par les Etats en faveur de la juridiction obligatoire de la Cour,
lesdits engagements doivent s’additionner plutôt que se neutraliser
mutuellement. Idée incontestablement juste en règle générale, mais qui
ne tient compte d’aucune des spécificités du pacte de Bogotá. L’arrêt
ne répond donc pas aux arguments de la Colombie, en particulier ceux
exposés au paragraphe 126, arguments que pour ma part je trouve
convaincants.
   55. En particulier, la formule très spécifique figurant à l’article XXXIV
du pacte, selon laquelle, si la Cour se déclare incompétente pour juger un
différend, pour l’une des causes d’incompétence mentionnées aux ar-
ticles V, VI et VII, ce différend « sera déclaré terminé », me paraît exclure
clairement que la Cour puisse être saisie du même différend sur la base
d’un autre titre de compétence à la suite d’un arrêt par lequel elle aurait
décliné sa compétence sur la base du pacte de Bogotá. Par suite, cette
disposition me paraît également faire obstacle, logiquement, à ce qu’un
différend soit soumis à la Cour par un Etat partie au pacte de Bogotá
contre un autre Etat partie sur la base d’un titre de compétence autre que
le pacte lui-même, ou encore sur la base, simultanément, du pacte et d’un
autre titre de compétence, comme en l’espèce.
   56. Plus généralement, je comprends le pacte de Bogotá, compte tenu
de ses dispositions particulières et de son économie générale, comme
ayant institué entre les Etats parties un mécanisme de règlement judiciaire
des différends devant la Cour internationale de Justice exclusif de tout
autre, dans sa portée comme dans ses limites, rendant ainsi inopérantes,
dans les rapports entre Etats parties au pacte (mais seulement dans ces
rapports), les déclarations facultatives que lesdits Etats peuvent avoir
faites par ailleurs sur la base de l’article 36, paragraphe 2, du Statut
de la Cour.
   57. L’arrêt retient l’interprétation contraire. Cependant, il parvient
également à la conclusion (que je partage) que la Cour n’est pas compé-

90

919     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


tente pour connaître de la question de la souveraineté sur les « trois îles »
sur la base des déclarations facultatives, mais pour un motif qui, je dois
l’avouer, me plonge dans un abîme de perplexité.
   C’est que, explique la Cour au paragraphe 138, il ne subsiste plus
de différend entre les Parties sur la question de la souveraineté sur les
trois îles.
   58. Une telle affirmation, outre qu’elle me paraît contraire au bon sens
le plus élémentaire — mais il est vrai que le bon sens des uns n’est pas
forcément celui des autres —, repose sur une dénaturation complète, et
fort préoccupante, de la notion même de « différend ».
   59. Voici que se présentent devant la Cour deux Etats qui revendi-
quent l’un et l’autre la souveraineté sur les mêmes îles. L’un d’eux affirme
(apparemment à bon droit) qu’il possède cette souveraineté depuis qu’elle
lui a été reconnue par un traité conclu entre les deux Etats en cause.
L’autre répond (sans doute à tort, mais ce n’est pas la question ici) que ce
traité est nul depuis l’origine, et que de toute façon, même s’il était valide
initialement, il a cessé depuis lors d’être en vigueur, si bien qu’il ne peut
plus lui être opposé en tant que titre de souveraineté.
   Ne trouve-t-on pas ici tous les éléments caractéristiques d’un différend
susceptible d’être soumis à la décision judiciaire ? Non, répond tranquil-
lement la Cour : il n’y a plus de différend.
   60. La raison donnée par le paragraphe 138 — car il y en a une — est
que le différend n’existe plus car il a été réglé par le traité de 1928, pour
les raisons qui ont été exposées à l’occasion de l’examen de la première
exception préliminaire.
   N’est-il pas évident qu’on se trouve là en présence d’une confusion
complète entre le fond et la compétence ?
   61. Je laisse de côté la question, tout à fait secondaire, de savoir si
l’absence de différend réel et actuel entre les parties constitue une cause
d’incompétence de la Cour ou un cas d’irrecevabilité de la demande, ce
qui, à vrai dire, ne fait guère de différence.
   62. Ce que le traité de 1928 a pu régler — à supposer qu’il l’ait fait de
manière valide —, c’est le différend qui existait à l’époque entre les deux
Etats. Mais il n’a pas réglé, et ne pouvait évidemment pas régler, le dif-
férend tel qu’il se présente aujourd’hui à la Cour, et qu’on ne saurait
confondre avec le précédent. Certes, l’objet est le même : c’est la souve-
raineté sur les trois îles. Mais la cause n’est pas la même : car le différend
actuel est né de ce que l’un des deux Etats parties au traité s’est mis à
prétendre — assez tardivement, il est vrai — que son consentement à être
lié avait été obtenu, à l’époque, par l’exercice de la contrainte.
   63. En vérité, ce que signifie réellement le paragraphe 138, c’est qu’il
ne servirait à rien que la Cour retienne sa compétence pour statuer sur cet
aspect de l’affaire, parce que l’on connaît d’avance la solution qu’elle
serait encline à lui apporter, étant donné les motifs par lesquels elle a fait
partiellement droit à la première exception préliminaire.
   Certes. Mais cela ne démontre aucunement la disparition du différend
entre les Parties ; cela ne fait que renforcer, plutôt, l’idée que la Cour

91

920     DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. ABRAHAM)


aurait mieux fait de s’abstenir de statuer comme elle l’a fait sur la pre-
mière exception, et de renvoyer l’examen des points en discussion après
les débats au fond.
   64. Une dernière remarque : la Cour eût-elle procédé d’abord à l’exa-
men du titre de compétence, fondé sur les déclarations facultatives,
qu’elle n’aurait certainement pas pu l’écarter par les motifs qu’elle retient
ici, et qui sont entièrement tirés de la réponse qu’elle fait sur le terrain du
pacte de Bogotá. On croyait jusqu’à présent que l’ordre d’examen des
titres de compétence était, en droit, indifférent quant au bien-fondé de
chacun de ces titres. Ici, il est clair qu’il ne l’est pas : n’est-ce pas parce
que quelque chose ne va pas dans le raisonnement de la Cour ?
   65. Il reste à espérer que certains Etats défendeurs liés par une déclara-
tion facultative ne prendront pas prétexte, à l’avenir, de ce fâcheux pré-
cédent pour contester, à titre préliminaire, la compétence de la Cour par
des arguments de fond ; que la Cour saura circonscrire la solution adop-
tée dans notre affaire aux circonstances particulières de l’espèce ; qu’en
somme, le présent arrêt, sur ce point, ne fera pas jurisprudence.


                                               (Signé) Ronny ABRAHAM.




92

